Name: 83/388/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structure in the Netherlands pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production; NA;  agricultural policy;  economic policy
 Date Published: 1983-08-13

 Avis juridique important|31983D038883/388/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structure in the Netherlands pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the Dutch text is authentic) Official Journal L 222 , 13/08/1983 P. 0044 - 0044*****COMMISSION DECISION of 29 July 1983 on the implementation of the reform of agricultural structure in the Netherlands pursuant to Council Directives 72/159/EEC and 72/160/EEC (Only the Dutch text is authentic) (83/388/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (3), as last amended by Directive 82/436/EEC, and in particular Article 9 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 8 (4) of Directive 72/160/EEC, the Netherlands Government forwarded Decisions of the Board of the Foundation administering the Agricultural Development and Reorganization Fund: - No 294 of 2 June 1983 amending the Decision on farms suitable for development; - No 296 of 2 June 1983 amending the scheme for the cessation of farming; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC and 72/160/EEC continue to satisfy the conditions for a financial contribution by the Community; Whereas the abovementioned Decisions can still be regarded as satisfying the conditions laid down by Decisions 72/159/EEC and 72/160/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Decisions of the Board of the Foundation administering the Agricultural Development and Reorganization Fund Nos 294 and 296 of 2 June 1983, the provisions for the implementation of Directives 72/159/EEC and 72/160/EEC in the Netherlands continue to satisfy the conditions for a Community financial contribution towards the common measures referred to in Article 15 of Directive 72/159/EEC and Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37. (3) OJ No L 96, 23. 4. 1972, p. 9.